Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or reasonably teach a method comprising position a retractor within tissue of a patient; advancing a distal end of a first surgical instrument hat is positioned in a single elongate tube that is positioned in an opening of the patient, and a seal formed around the first surgical instrument in the elongate tube; advancing a distal end of a second surgical instrument that is positioned in the elongate tube, and  a seal formed around the second surgical instrument in the elongate tube; advancing a distal end of an imaging device that is positioned in the elongate tube, and a third seal is formed around the imaging device in the elongate tube, with the distal ends of the first surgical instrument, the second surgical instrument and the imaging device located within the body of the patient, moving the distal end of the second surgical instrument at an angle relative to the elongate tube and the distal end of the first surgical instrument. Mating a proximal housing to a distal retractor, thereby capturing a base between the proximal housing and the distal retractor, rotating the base 360 degrees about a central point of the base relative to the proximal housing and the distal retractor, with the proximal housing mated to the distal retractor, rotating the second sealing element 360 degrees about a central point of the second opening relative to the proximal housing , the distal retractor, and the first opening ; and removing the proximal housing from the distal retractor, thereby releasing the base from between the proximal housing and the distal retractor. Thus, the examiner has allowed claims 1-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716. The examiner can normally be reached M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        November 10, 2021